Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 1 of 11
                 Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 2 of 11



 1   NICHOLAS A. TRUTANICH
     United States Attorney                                   FILED.
 2   District of Nevada
     Nevada Bar No. 13644                                     DATED: 2:09 pm, August 07, 2020
 3   LISA C. CARTIER GIROUX
                                                              U.S. MAGISTRATE JUDGE
     Nevada Bar No. 14040
 4   Email: Lisa.Cartier-Giroux@usdoj.gov
     KIMBERLY SOKOLICH
 5   Email: Kimberly.Sokolich@usdoj.gov
     Assistant United States Attorneys
 6   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 7   Phone: (702) 388-6336

 8   Representing the United States of America

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,
11
                            Plaintiff,                 Case No.
12
            v.                                         COMPLAINT FOR VIOLATION OF:
13
                                                       Count One:
14                                                     Depredation Against Property of the
     ALEXANDER KOSTAN,                                 United States 18 U.S.C. § 1361
15
                            Defendant.
16

17
            BEFORE the Honorable Daniel J. Albregts, United States Magistrate Judge, Las
18
     Vegas, Nevada, the undersigned complainant being first duly sworn states:
19
                                                  Count One
20
                              (Depredation Against Property of the United States)
21
                     On or about May 30, 2020, in the State and Federal District of Nevada,
22
                                            ALEXANDER KOSTAN,
23

24


                                                   1
                 Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 3 of 11



 1   defendant herein, willfully and by means of repeatedly kicking the windows of a building, did

 2   injure and commit and did attempt to injure and commit a depredation against property of

 3   the United States and of any department or agency thereof, and property which had been

 4   manufactured and constructed for the United States, and any department or agency thereof,

 5   specifically the Foley Federal Building, 300 South Las Vegas Boulevard, Las Vegas, Nevada

 6   89101, and the resulting damage was over one thousand dollars ($1000.00), all in violation of

 7   Title 18, United States Code, Section 1361.

 8                                PROBABLE CAUSE AFFIDAVIT

 9          1.       Your Complainant is a Special Agent with the Federal Bureau of

10   Investigation (FBI), has been so employed since January 10, 2019, and is currently assigned

11   to the Las Vegas Field Office. Prior to this, he was a police officer for 10 years with the

12   North Las Vegas Police Department and Western Illinois University Police Department.

13   As an FBI Agent, your Complainant is assigned to the FBI's Las Vegas Violent Crimes Task

14   Force and is responsible for investigating a variety of violent crimes, to include bank

15   robbery, kidnapping, extortion, robbery, carjackings, assaults and murders of federal

16   officers, racketeering related violent offenses, as well as long-term investigations into the

17   activities and operations of career criminals, criminal enterprises, drug trafficking

18   organizations, and violent street gangs. Your Complainant has experience in conducting

19   criminal investigations, including the investigation of criminal groups and conspiracies as

20   well as the collection of evidence and the identification and use of witnesses.

21          2.       The following information contained within this criminal complaint is based

22

23   other law enforcement personnel. I have not included every fact known to me concerning

24


                                                     2
                 Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 4 of 11



 1   this offense. I have set forth only the facts I believe are essential to establish the necessary

 2   foundation for this complaint. All times noted are approximate.

 3                             FACTS ESTABLISHING PROBABLE CAUSE

 4          3.       On May 30, 2020, in Las Vegas, Nevada, large crowds gathered in multiple

 5   locations of the Downtown area. A crowd arrived at the Lloyd D George Courthouse,

 6   located at 333 South Las Vegas Boulevard, Las Vegas, Nevada and the Foley Federal

 7   Building (FFB), located at 300 South Las Vegas Boulevard, Las Vegas at approximately

 8   10:15p.m. Participants in the protest became more boisterous, fireworks were set off, the

 9   walls near the buildings were spray painted with obscenities and anti-law enforcement

10   graffiti, and several small bushes of the landscaping were lit on fire. Multiple individuals

11   went to the east entrance of the FFB and began to throw paint on the windows and caused

12   physical damage to the building. Individuals kicked the windows and doors to damage or

13   break them to make entry, spray painted windows, and attempted to break windows with a

14   hammer, metal bars, and the metal letters torn off from the sign that read, "FOLEY

15   FEDERAL BUILDING UNITED STATES COURTHOUSE."

16          4.       An on-duty Federal Protective Service (FPS) Protection Security Officer

17   (PSO) T.W., who was stationed inside the FFB, witnessed the damage and attempted break-

18   in at the building. T.W. stated the crowd outside could see him inside the building and T.W.

19   heard persons saying,

20   through the windows and door and was in fear of the potential actions of the individuals

21   against his person if they successfully made entry. Ultimately, additional police units arrived

22   inside the building and the crowd was dispersed. Some letters torn from the FFB were taken

23   by individuals and not recovered. The Lloyd D. George Federal Courthouse was also

24   damaged during this time.

                                                     3
                 Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 5 of 11



 1          4.          The FFB property located at 300 South Las Vegas Boulevard, Las Vegas,

 2   Nevada, 89101, was property of the United States and of any department or agency thereof,

 3   and property which had been manufactured and constructed for the United States, and any

 4   department or agency thereof.

 5          5.          On June 3, 2020, the General Services (GSA) completed a damage estimate

 6   for the repair and clean-up of the FFB property. The estimate totaled seventy one thousand

 7   three hundred thirty five dollars and seventy-two cents ($71,335.72).

 8          6.          The FFB was equipped with surveillance cameras on the exterior of the

 9   building which captured footage of individuals who damaged the building on May 30, 2020.

10   One individual who was captured on the surveillance footage damaging the FFB was later

11   positively identified by investigators as ALEXANDER KOSTAN (hereinafter referred to as

12                  .

13          7.          Your Complainant received video surveillance from the FFB of the incident

14   from the United States Marshals. Your Complainant also viewed multiple social media

15   videos where footage of the protest and damage done to the FFB was posted. While

16   reviewing FFB surveillance footage and social media video posts, your Complainant

17   observed KOSTAN, a white adult wearing a blonde wig, black face mask, a black belly shirt

18   with white writing on the front, black spandex shorts, a blue backpack, and neon yellow and

19   black platform shoes. KOSTAN was observed in the FFB video footage and other social

20   media videos damaging and attempting to damage the building. When KOSTAN was

21   kicking the building, KOSTAN mask was around KOSTAN chin and did not obstruct

22   KOSTAN face.

23

24


                                                      4
                Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 6 of 11



 1         8.       On FFB security Camera 09, KOSTAN was observed repeatedly kicking the

 2   windows of the FFB at 22:22:55. KOSTAN kicked the window located on the south end of

 3   the east entrance patio. KOSTAN kicked the window seven times total.

 4

 5

 6

 7

 8

 9

10

11

12
                 Image #1   05/30/2020 - Foley Federal Building Security Camera 09,
13                                  KOSTAN kicking window.

14

15

16

17

18

19

20

21

22
                 Image #2   05/30/2020 - Foley Federal Building Security Camera 09,
23                                  KOSTAN kicking window.

24


                                                 5
                Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 7 of 11



 1         9.       KOSTAN was observed in multiple social media videos that recorded the

 2

 3   Downtown Las Vegas area were recorded.

 4         10.      KOSTAN was observed in a video on YouTube named

 5   Flo

 6   2:03:12 mark of the video, both KOSTAN is seen kicking the windows of the FFB.

 7

 8

 9

10

11

12

13

14

15   Image #3     05/30/2020 -
16

17

18

19

20

21

22

23

24


                                                6
              Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 8 of 11



 1

 2

 3

 4

 5

 6

 7

 8

 9   Image #4     05/30/2020 -
10

11

12

13

14

15

16

17

18   Image #5     05/30/2020 -

19          11.    KOSTAN was also observed in a Facebook Live video posted on May 30,

20   2020. This video shows a white adult wearing a blonde wig, black mask, and black belly

21   shirt with white writing in the crowd of protesters. In the same video, an overall view of

22   KOSTAN is seen. KOSTAN is seen wearing the same black spandex shorts, a blue

23   backpack, and neon yellow and black platform shoes observed during the FFB damage.

24   KOSTAN can be seen between the 32:50 and the 34:50 mark of the video.


                                                   7
           Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 9 of 11



 1

 2

 3

 4

 5

 6
      Image #6 05/30/2020 - from Facebook Live video, KOSTAN in same outfit as when
 7     KOSTAN damaged the FFB. During an interview with law enforcement, KOSTAN
                      confirmed that the photo depicted KOSTAN.
 8

 9

10

11

12

13

14

15   Image #7   05/30/2020 - from Facebook LIVE Video, KOSTAN in same outfit as when
                                 KOSTAN damaged the FFB.
16

17

18

19

20

21

22

23
     Image #8    05/30/2020 - from Facebook Live Video, KOSTAN in same outfit as when
24                               KOSTAN damaged the FFB.


                                             8
             Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 10 of 11



 1          12.     Your Complainant also viewed publicly posted photos on Twitter from the

 2   protests. While reviewing photos, Your Complainant observed photos of a white adult who

 3   appeared to be the same height, body-build, and appearance of the white adult seen kicking

 4   the FFB building on May 30, 2020. This white adult was tagged in a Twitter post as

 5   "@bitcherotica." Further searching showed @bitcherotica's name to be ALEXANDER

 6   KOSTAN.

 7          13.    On July 29, 2020, Agents

 8   residence. Agents advised KOSTAN of the nature of their visit and KOSTAN agreed to

 9   speak with them.

10          14.     Initially, KOSTAN denied attending the protests on May 30, 2020.

11   KOSTAN did admit attending several protests in Las Vegas which occurred in late May and

12   early June, 2020, but denied being at the protest on May 30, 2020. KOSTAN said that on

13

14   was just "chilling and relaxing" at home.

15          15.    KOSTAN admitted to being at the protests on June 1, 2020. KOSTAN

16                                                                            sts. As KOSTAN

17   swiped through multiple videos on the phone when attempting to locate the videos, Agents

18   could hear crowds chanting and police sirens. KOSTAN said those recordings were not

19   from June 1, 2020.

20          16.    Agents asked KOSTAN if                phone would show if KOSTAN was

21   downtown on May 30, 2020. KOSTAN then admitted going Downtown on May 30, 2020

22   and attending the protests.

23

24


                                                  9
             Case 2:20-mj-00661-DJA Document 1 Filed 08/07/20 Page 11 of 11



 1          17.    KOSTAN confirmed to the agents that KOSTAN was the white adult

 2   wearing a blonde wig, black mask, and black belly shirt with white writing in the screenshot

 3   taken from the Facebook Live video posted on May 30, 2020 (see image 6).

 4          18.    KOSTAN was also shown multiple photos from the FFB being damaged on

 5

 6   YouTube video (see images 1, 3, and 5). KOSTAN denied being the white adult in the

 7   photos and smiled. When asked about the matching wig and clothing worn by KOSTAN

 8   on May 30, 2020 and the individual in the FBB surveillance video, KOSTAN

 9   was that there are many guys with blonde wigs, there are many guys with that shirt, and

10   there are many guys with "booty shorts" and those same shoes. When asked where the

11   clothing items were that KOSTAN wore at the May 30th protests, KOSTAN told the agents

12   that KOSTAN threw away the clothing the next day.

13                                            CONCLUSION

14          19.    Based on the foregoing facts and information, Your Complainant believes

15   there is probable cause to believe that ALEXANDER KOSTAN did commit a violation of

16   18 U.S.C. § 1361   Depredation Against Property of the United States.

17

18                                             ________________________
                                               Special Agent Zachary Franklin
19                                             Federal Bureau of Investigation

20

21
     Attested to by the Applicant in accordance with the requirements of Fed. R. Crim. P. 41
     by telephone on this ____ day of August, 2020.
22

23

24   THE HONORABLE DANIEL J. ALBREGTS
     UNITED STATES MAGISTRATE JUDGE

                                                  10
